DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2019/0385795) in view of Han et al (US 10770232).

Regarding claim 1, YANG discloses a multilayer ceramic capacitor (Fig. 2, 100) comprising: a ceramic multilayer body (Fig. 3, 110) including a plurality of ceramic layers (Fig. 3, 111) and a plurality of internal electrodes (Fig. 3, 121/122) that are layered, the ceramic multilayer body including a pair of main surfaces (Fig. 2, 1/2) opposed to each other in a height direction (Fig. 3, Z), a pair of side surfaces (Fig. 2, 5/6) opposed to each other in a width direction (Fig. 2, Y) orthogonal or substantially orthogonal to the height direction (Fig. 2), and a pair of end surfaces (Fig. 2, 3/4) opposed to each other in a length direction (Fig. 2, X) orthogonal or substantially orthogonal to both of the height direction and the width 
However, YANG fails to teach that a portion of each of the main surfaces of the ceramic multilayer body is exposed from each of the insulating layer and the external electrode.
 Han teaches that a portion of each of the main surfaces (Fig. 6, top and bottom surfaces of 112/113) of the ceramic multilayer body (Fig. 6, 111) is exposed (Fig. 6, holes in 140’) from each of the insulating layer (Fig. 6, 140’) and the external electrode (Fig. 6, 133/134).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Han to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 3, YANG, as modified by Han, further teaches that the insulating layer includes ceramics ([0060]).  
Regarding claim 4, YANG, as modified by Han, further teaches that that the conductor layer includes ceramics ([0047]).  
Regarding claim 7, YANG, as modified by Han, further teaches that that the external electrode is rectangular or substantially rectangular when viewed in the height direction (Fig. 1) and covers a portion of at least one of the main surfaces (Fig. 3).  
Regarding claim 8, YANG, as modified by Han, further teaches that that the external electrode covers the insulating layer (Fig. 3), a portion of both of the main surfaces (Fig. 3), and a portion of both of the side surfaces (Fig. 1).  
Regarding claim 11, YANG, as modified by Han, further teaches that that a side-surface insulating layer is provided on each of the side surfaces of the ceramic multilayer body (Fig. 3).  
Regarding claim 13, YANG, as modified by Han, further teaches that that the plurality of ceramic layers include BaTiO3 as a main component ([0034]).  
Regarding claim 18, YANG, as modified by Han, further teaches that that the external electrode includes an underlying external electrode layer (Fig. 3, 151/152), a first plated layer (Fig. 3, Ni layer of 161/162 [0076]), and a second plated layer (Fig. 3, Sn layer of 161/162 [0076]).  
Regarding claim 20, YANG, as modified by Han, further teaches that that the underlying external electrode layer includes glass ([0047]).

Claims 2, 6, 9-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2019/0385795) in view of Han et al (US 10770232) and further view of MASUNARI (US 2017/0256359).
Regarding claim 2, YANG fails to teach the claim limitations. 
MASUNARI teaches that a dimension in the length direction of a portion of the conductor layer (Fig. 3, 24a) that extends to each of the main surfaces (Fig. 3, top and bottom surface of 12) is equal to or larger than about 2 µm (Fig. 3, larger than 20c, 20 µm [0042]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, YANG fails to teach the claim limitations. 
MASUNARI teaches that the plurality of internal electrodes (Fig. 3, 16a/16b) each have a thickness equal to or smaller than about 1 µm (0.2-1 µm [0044]).   

Regarding claim 9, YANG fails to teach the claim limitations. 
MASUNARI teaches that the internal electrode (Fig. 3, 16a/16b) and the conductor layer (Fig. 3, 24a/24b) include a same metal component (multiple examples [0044 and 0052]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, YANG, as modified by Han and MASUNARI, further teaches that the same metal component is Ni or an Ni alloy (MASUNARI: Ni for both [0044 and 0052]).  
Regarding claim 12, YANG fails to teach the claim limitations. 
MASUNARI teaches that each of the plurality of ceramic layers (Fig. 3, 14b) has a thickness -27-of not smaller than about 0.3 µm and not larger than about 2.0 µm (0.4-1 µm [0038]).   
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, YANG fails to teach the claim limitations. 
MASUNARI teaches that the plurality of internal electrodes (Fig. 3, 16a/16b) each have a thickness equal to or smaller than about 10 µm (0.2-1 µm [0044]).   

Regarding claim 15, YANG fails to teach the claim limitations. 
MASUNARI teaches that the conductor layer (Fig. 3, 24a) has a thickness of not smaller than about 3 µm and not larger than about 10 µm (about 10 µm [0052]).   
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, YANG fails to teach the claim limitations. 
MASUNARI teaches that the insulating layer (Fig. 5, 40/42) and the plurality of ceramic layers (Fig. 3, 14) include a same material (barium titanate [0038 and 0063]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, YANG fails to teach the claim limitations. 
MASUNARI teaches that the insulating layers (Fig. 5, 40) has a thickness of not smaller than about 5 µm and not larger than about 30 µm (0.5-20 µm [0064]).   
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct 
Regarding claim 19, YANG, as modified by Han, further teaches that the first plating layer includes Ni as a main component ([0076]), and the second plating layer includes Sn as a main component ([0076]).
However, YANG fails to teach that the underlying external electrode layer includes Cu as a -28-main component.
MASUNARI teaches that the underlying external electrode layer includes Cu as a -28-main component (Fig. 3, 24a/24b [0052]), the first plating layer (Fig. 3, 26a/26b) includes Ni as a main component ([0057]), and the second plating layer includes Sn as a main component ([0057]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2019/0385795) in view of Han et al (US 10770232) in further view of LEE et al (US 2015/0318111).
Regarding claim 5, YANG fails to teach the claim limitations. 
LEE teaches that a content of the ceramics in the conductor layer is equal to or lower than about 20 wt % (3-20 wt % [0049]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of YANG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
MOTOKI et al (US 2010/00290172) teaches relevant art in Fig. 1.
ASANO et al (US 2018/0082785) teaches relevant art in Fig. 1-2.
ASANO et al (US 2018/0082788) teaches relevant art in Fig. 1-2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on just the previous reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848